{¶ 21} I respectfully dissent as to the first assignment of error and concur in judgment and opinion as to the second and third assignments of error.
 {¶ 22} With regard to the first assignment of error, I agree with the majority's opinion insofar as it finds the underlying debt owed to WVE pursuant to contract remained despite the dismissal of the mechanics' lien. As a result, I agree that there is no merit to Eye Specialists' contention that Portco's payment to WVE was voluntary. Thus, the trial court did not err in awarding Portco the $6,500 it paid to WVE in settlement of the underlying debt.4
 {¶ 23} However, Eye Specialists' alternative argument is that the trial court erroneously stated that the amount owed to WVE was $11,000, rather than the actual $11,789.53 originally owed to WVE. Eye Specialists contends that it should have been credited $5,289.53 ($11,789.53 minus the $6,500 amount paid by Portco), rather than the $4,500 actually credited ($11,000 minus the $6,500 amount paid by Portco). I agree, and would sustain Eye Specialists' assignment of error in this regard. Thus, in my view, Portco's award should be reduced from $17,885.13 to $17,095.60.
 {¶ 24} Accordingly, I dissent, in part.
4 Although not totally clear, it appears that Eye Specialists argues that the court awarded Portco the entire $11,789.53 owed to WVE. This is not the case. The trial court found that WVE was owed $11,000 but was paid $6,500 by Portco in full settlement of the debt. The court only awarded Portco the $6,500 it paid, and credited Eye Specialists $4,500. *Page 146